*1079Appeal from a judgment of the County Court of Rensselaer County (McGrath, J.), rendered June 16, 2004, upon a verdict convicting defendant of the crimes of rape in the first degree and endangering the welfare of a child.
Defendant was charged with multiple crimes after having sexual contact with a 14-year-old female in October 2002 and a 12-year-old female in December 2002. The charges against defendant relating to the December 2002 incident were subsequently consolidated with an indictment filed against a codefendant for the purposes of trial. At the conclusion of the trial, defendant was convicted of the crimes of rape in the first degree and endangering the welfare of a child. He was sentenced to a prison term of 25 years on the rape conviction, to be followed by five years of postrelease supervision, and a concurrent one-year jail term on the endangerment conviction. Defendant appeals.
Defendant argues that the 25-year sentence, which is the maximum for rape in the first degree, is harsh and excessive. Given the fact that the victim of this violent felony offense was only 12 years old, that she now suffers from depression and panic attacks, and that defendant had previously engaged in similar conduct resulting in a conviction for endangering the welfare of a child under the age of 17, we find no extraordinary circumstances warranting a reduction nor any abuse of discretion by County Court in imposing the maximum sentence. Accordingly, we decline to reduce the sentence in the interest of justice (see People v Emmons, 123 AD2d 475, 477 [1986], lv denied 69 NY2d 827 [1987]).
Cardona, P.J., Mercure, Peters, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.